t c memo united_states tax_court tyree phillips petitioner v commissioner of internal revenue respondent docket no 24212-15l filed date james g steele iii for petitioner deborah aloof for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal reve- 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar nue service irs or respondent to uphold a notice_of_intent_to_levy respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his action in sustaining the proposed levy was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and motion papers including the attached affidavits and exhibits see rule b as of date petitioner had assessed income_tax liabilities of approximately dollar_figure for tax years through in an effort to collect these unpaid liabilities the irs on date issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing he timely submitted form request for a collection_due_process or equivalent_hearing petitioner checked the following boxes on that form installment_agreement and i cannot pay balance adding an explanatory note that he was willing to work out a lower balance on date settlement officer so stork from the irs office of ap- peals sent petitioner a letter scheduling a telephone cdp hearing for date that letter informed petitioner that consideration of collection alternatives would require a completed form 433-a collection information statement for wage earners and self-employed individuals signed tax returns for tax_year sec_2011 through which petitioner had not then filed and if petitioner wished to make an offer-in-compromise oic a completed and signed form_656 offer_in_compromise petitioner called so stork on date and requested a face-to-face cdp hearing so stork explained that he would be eligible for a face-to-face hearing only after submitting the documents listed above on date so stork received from petitioner a written request for a face-to-face hearing and a partially completed form 433-a that same day so stork called petitioner and left a message reminding him that he needed to file and submit copies of income_tax returns for petitioner called back the following day and assured so stork that he was working on completing the returns petitioner did not complete or file those returns and his cdp hearing pro- ceeded as scheduled via telephone on date during the hearing petitioner did not challenge his underlying tax_liability for any year at issue or dispute the issuance of the levy notice instead he inquired about an installment_agreement proposing monthly dollar_figure payments so stork responded by reiterating that as a pre- condition for execution of an installment_agreement petitioner had to file the four outstanding tax returns petitioner replied that a professional return preparer would charge him dollar_figure to prepare each return and that this expenditure was beyond his means given his child_support_obligations and his recent shift to a lower paying job so stork then suggested that petitioner explore seeking currently-not-collectible cnc status for his account when petitioner expressed interest in this option so stork asked him to submit copies of his bank statements and paystubs and evidence of his monthly rent expense so stork gave petitioner a deadline of date one week from the cdp hearing to supply these documents that week came and went as did another without those documents showing up at so stork’s desk on date petitioner called so stork explaining that printer problems had held him up and promising to fax the needed docu- ments within two days days stretched into weeks without a single document or any additional word from petitioner finally on date roughly five weeks after the cdp hearing so stork closed the case and on date the irs sent petitioner a notice_of_determination sustaining the levy while residing in maryland petitioner timely petitioned this court for re- view proceeding pro_se he stated in his original petition that he would like to dispute the decision of the appeals_office in amending that petition while still unrepresented he elaborated i agree to pay but need a payment plan i can af- ford now represented by counsel petitioner objects to respondent’s motion for summary_judgment i summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid unnecessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the burden of proving this rests on the moving party 100_tc_32 but where the moving party makes and properly supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading rule d instead he must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial ibid in objecting to respondent’s motion for summary_judgment petitioner chal- lenges the adequacy of the administrative record asserting that respondent has sole custody of the administrative record and has only submitted to the court what respondent deems to be the ‘relevant documents ’ but petitioner has not identi- fied a single document or piece of evidence outside the administrative record that allegedly warrants our consideration similarly without specifically disputing anything in the record petitioner urges that respondent’s presentation mis- states certain facts omits relevant information and fails to convey inadequacies that occurred during so stork’s consideration of the case this objection like- wise rests on vague generalities in considering respondent’s motion for summary_judgment we decline to ferret out the facts that counsel have not brought to our attention see 33_f3d_390 4th cir petitioner has not identified with specificity any issue of fact as to which there is a material dispute in light of respondent’s motion so stork’s supporting affidavit and petitioner’s objection we conclude that no material facts are in dispute and that this case may be adjudicated summarily ii standard of review petitioner did not contest his underlying tax_liabilities for in his cdp hearing request at the cdp hearing or in his petition indeed in amending his petition he signaled his acceptance of those liabilities by conveying his agree- ment to pay them eventually because petitioner’s underlying tax_liabilities for tax years through are not before us we review the irs’ determination for abuse_of_discretion only see 114_tc_176 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_21 1st cir respondent contends that petitioner waived his right to argue abuse of dis- cretion because he did not raise the issue in the petition stating simply that he wanted an affordable payment plan rule b does require c lear and con- cise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination but rule d requires that all plead- ings be so construed as to do substantial justice and a petition filed by a pro_se litigant should be liberally construed 138_tc_295 supplemented by 140_tc_163 petitioner’s original petition filed when he was unrepresented expressed his intention to dispute the decision of the irs appeals_office we liberally construe that expression to include an allegation that so stork abused his discretion in sustaining the levy iii analysis in deciding whether so stork abused his discretion in sustaining the levy we consider whether he properly verified that the requirements of any appli- cable law or administrative procedure have been met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 it is clear from our review of the record that so stork analyzed the tran- script of petitioner’s account and properly verified that the requirements of appli- cable law and administrative procedure were followed the notice of determina- tion recounts and petitioner does not dispute that the irs properly assessed the amount for each tax_year at issue and mailed a notice_and_demand for payment to petitioner’s last_known_address the sole issue petitioner raised centered on his eligibility for one or more collection alternatives an installment_agreement an oic and cnc status petitioner in his form expressed interest in a collection alternative and during the cdp hearing orally requested an installment_agreement so stork responded during the hearing by reminding him that an installment_agreement could not be considered until he filed tax returns for a condition that had first been communicated to him five weeks previously that condition remained unfulfilled as of date when so stork closed the case an so does not abuse his discretion in rejecting an installment_agreement when a taxpayer is not in compliance with his tax obligations for tax years after the subject years see 129_tc_107 further t here is no requirement that the commissioner wait a certain amount of time before making a determination as to a proposed levy gazi v commission- er tcmemo_2007_342 94_tcm_474 in bailey v com- missioner tcmemo_2016_94 we concluded that an so did not abuse his dis- cretion by giving the taxpayer a total of five weeks to file and submit delinquent tax returns for four years so stork gave petitioner more than weeks to submit a comparable volume of documents when stating in his cdp hearing request that he was willing to work out a lower balance petitioner arguably expressed interest in an oic so stork’s letter of date made clear that a completed form_656 is a prerequisite for consi- dering an oic but petitioner never submitted that form there is no abuse of dis- cretion when appeals fails to consider an offer-in-compromise when a form_656 was not submitted gentile v commissioner tcmemo_2013_175 106_tcm_75 aff’d 592_fedappx_824 11th cir petitioner seeks to distinguish bailey and gentile from this case by arguing that so stork in suggesting that petitioner might wish to consider seeking cnc status i n effect persuaded petitioner not to file the outstanding returns and persuaded petitioner not to file form_656 in petitioner’s view so stork nudged him away from submitting the documents required for consideration of an installment_agreement or an oic and so stork should thus be precluded from basing his determination on the absence of those submissions this argument calls to mind the adage that no good deed goes unpunished as petitioner acknowledges so stork offered the suggestion of cnc status only after petitioner had represented that he could not afford the cost of having the missing tax returns professionally prepared so stork mentioned this option as a possible solution to petitioner’s problem this suggestion was clearly not the cause of petitioner’s problem so stork’s suggestion would not have halted petitioner in his tracks if he were actually making progress in assembling the documents re- quired for consideration of an oic or an installment_agreement petitioner found this suggestion attractive because he was not making such progress the documentation that so stork requested in order to consider petitioner for cnc status was quite basic--copies of his bank account statements and pay- stubs and evidence of his monthly rent expense so stork ultimately gave peti- tioner five weeks to submit these documents a period that we find reasonable petitioner tries to lay at so stork’s door the blame for his failure to submit the re- quired documents urging that the so erred by not following up but petitioner waited until two weeks after the initial deadline had passed before contacting so stork citing printer problems and promising to fax the docu- ments within the next two days he failed to deliver them within the next four weeks we reject petitioner’s suggestion that an irs settlement officer has an af- firmative duty to check up on a taxpayer who fails to make good on his own pro- mise to submit documentation required to consider a collection alternative an so is not required to act as if he were the taxpayer’s representative quite the con- trary we have held that when an so gives a taxpayer an adequate timeframe to submit requested items it is not an abuse_of_discretion to move ahead if the tax- payer fails to submit them 135_tc_344 we similarly find unavailing petitioner’s complaint that so stork did not explain the consequences that would result from petitioner’s failure to submit the documentation by the deadline the initial levy notice dated date warned petitioner that i f you don’t pay the amount you owe make alternative arrangements or request an appeals hearing within days from the date of this letter we may take your property or rights to property an so does not abuse his discretion by failing to give similar prophylactic warnings at each sub- sequent step of the administrative process on the record before us we find that so stork in sustaining the levy properly balanced the need for the efficient collection_of_taxes with petitioner’s legitimate concern that the collection action be no more intrusive than necessary finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and sustain the levy to reflect the foregoing an appropriate order and decision will be entered
